1           DAVID M. REAVES
                Chapter 12 Trustee
2             Post Office Box 44320
             Phoenix, Arizona 85064
3           (602) 241-0101 Telephone
             trustee@reaves-law.com
4

5

6

7
                        IN THE UNITED STATES BANKRUPTCY COURT
8
                                       DISTRICT OF ARIZONA
9
      In Re:                                     ) Case No. 4:09-bk-33965-BMW
10                                               )
      STEVIE L. STEELMAN SR., and                ) Chapter 12
11                                               )
      CHERYL L. STEELMAN,                        )
12                                               ) TRUSTEE’S INTERIM REPORT
                              Debtors.           ) THROUGH JULY 17, 2020
13                                               )
                                                 )
14                                               )
15          DAVID M. REAVES, Chapter 12 trustee herein, respectfully submits the following
16   interim report:

17          1.     FILING DATE: This case was originally commenced on December 31,

18   2009, as a Chapter 11 case, and was converted to Chapter 12 on January 6, 2011.

19          2.     SECTION 341a MEETING OF CREDITORS: The Debtors’ 341(a)

20   Meeting of Creditors was held and concluded on April 12, 2011.

21          3.     CHAPTER 12 PLAN: On March 18, 2011, the Debtors filed their Chapter

22   12 plan, and a Stipulated Order confirming the Debtors’ Chapter 12 plan was entered on

23   January 5, 2012.

24

25




     Case 4:09-bk-33965-BMW        Doc 96 Filed 07/17/20
                                                1         Entered 07/17/20 10:32:28    Desc
                                   Main Document    Page 1 of 3
1           4.     PLAN PAYMENTS: Pursuant to the Stipulated Order confirming the
2    Chapter 12 plan, the Debtors were to be making monthly payments of $172.88. The
3    Debtors have completed their plan payments.
4           5.     PLAN DISTRIBUTIONS: The Trustee has receipted funds in the total sum
5    of $11,984.80, and disbursed a total of $11,984.80 (including bank fees paid), leaving a

6    balance of $0 held by the estate as of the date of this report. Attached as Exhibit “A” is a

7    specific detail of all receipts and disbursements from the estate. All distributions under the

8    plan have been made, including the final distribution to general unsecured creditors.

9           6.     DISCHARGE: This matter is being jointly administered with the related

10   case of Steelman Enterprises, 4:09-bk-33962-BMW. Business creditors were to be paid

11   through the Steelman Enterprises plan. The individual debtors in this case also were to pay

12   certain individual debts through their own plan. The Debtors have completed all plan

13   payments in this case, and all payments under the Steelman Enterprises Chapter 12 Plan

14   have been completed. Trustee has distributed all funds held in connection with this case

15   as well as the Steelman Enterprises case. Because the two plans are tied to each other, with

16   the Debtors' personal obligations for the business debts contingent upon payment in the

17   Steelman Enterprises matter, the Debtors are now entitled to a discharge and this case may

18   be closed.

19          Dated this 17th day of July, 2020.

20

21
                                                       By: /s/ David M. Reaves
                                                         David M. Reaves,
22                                                       Chapter 12 Trustee

23

24

25




     Case 4:09-bk-33965-BMW        Doc 96 Filed 07/17/20
                                                2         Entered 07/17/20 10:32:28           Desc
                                   Main Document    Page 2 of 3
1
     COPY of the foregoing MAILED/EMAILED
2    this 17th day of July, 2020, to:

3    Stevie L. Steelman, Sr.
     Cheryl L. Steelman
4    808 East Shadow Lane
5
     Casa Grande, Arizona 85122
     Debtors
6
     Steelman Enterprises, LLC
7    Stevie Steelman, Jr.
     ssfarmpartners@yahoo.com
8

9    Kelly G. Black
     kgb@arizonabankruptcycounsel.com
10
     Office of the U.S. Trustee
11
     USTPRegion14.PX.ECF@usdoj.gov
12
     /s/ David M. Reaves
13

14

15

16

17

18

19

20

21

22

23

24

25




     Case 4:09-bk-33965-BMW      Doc 96 Filed 07/17/20
                                              3         Entered 07/17/20 10:32:28   Desc
                                 Main Document    Page 3 of 3
